Citation Nr: 1724903	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis, to include as secondary to bilateral, third-degree pes planus with eversion.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to bilateral, third-degree pes planus with eversion.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1940 to March 1941, and he was honorably discharged.  He died in July 2012 and appellant is his surviving spouse and the substitute claimant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Board hearings were held in June 2009 and January 2012, and transcripts of both hearings are of record.  

In April 2012, the Board remanded the Veteran's claims in order to obtain medical examinations.  The Veteran died in July 2012, before examinations could be conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

These criteria are satisfied in the present case.  At the time of his death in July 2012, the Veteran was service-connected for bilateral, third-degree pes planus with eversion and had provided testimony that his ankle and arthritis disorders were aggravated by his service-connected condition.  There is an indication that this could be the case, but insufficient medical evidence available for the Board to make this decision.  A medical opinion is required.

VA treatment records to March 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from March 2012 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions: 

a. Whether the Veteran had any diagnosed right ankle disability and/or arthritis at the time of his death in July 2012; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed right ankle disability and/or arthritis was incurred in or aggravated by the Veteran's service, including but not limited to the 1941 hike that resulted in his medical discharge; and

c. Whether the Veteran had any diagnosed right ankle disability and/or arthritis that (i) was proximately due to the Veteran's service-connected bilateral, third-degree pes planus with eversion or (ii) was aggravated by the Veteran's service-connected bilateral, third-degree pes planus with eversion.

In reaching these opinions, the examiner should consider the Veteran's testimony recorded in the transcripts of the June 2009 and January 2012 hearings.  The examiner must assume that the Veteran's testimony about symptoms resulting from overnight marches, symptoms during the hearings by the Veteran and his wife, and reports of continuing treatment since service are credible.    

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


